Citation Nr: 1105036	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for head injury residuals.

3.  Entitlement to service connection for tuberculosis, to 
include as due to herbicide exposure.

4.  Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated 10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
scars of the left knee, currently evaluated noncompensable.

7.  Entitlement to an increased rating for service-connected 
scars of the right knee, currently evaluated noncompensable.
8.  Entitlement to service connection for neck disability.

9.  Entitlement to service connection for hepatitis C, to include 
as due to herbicide exposure.

10.  Entitlement to service connection for glaucoma of the right 
eye, to include as due to herbicide exposure.

11.  Entitlement to service connection for disability of the 
prostate, to include as due to herbicide exposure.

12.  Entitlement to an increased rating for service-connected 
right shoulder disability, currently evaluated 20 percent 
disabling.

13.  Entitlement to an increased rating for service-connected 
scars of right shoulder, currently evaluated noncompensable.

14.  Entitlement to additional compensation allowance for 
dependent child.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1966 to May 1971.  Service in the Republic of Vietnam is 
indicated by the record.  The Veteran is the recipient of the 
Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Affairs (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

In a June 2003 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for low back 
disability, neck disability, and head injury residuals.  The June 
2003 decision also denied the Veteran's claims of entitlement to 
increased ratings for service-connected right shoulder 
disability, right shoulder scar, right and left knee 
disabilities, and right and left knee scars.  The Veteran 
disagreed with the denials and perfected his appeals by filing a 
timely substantive appeal [VA Form 9] in November 2003.  

In October 2004, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
acting Veterans Law Judge (AVLJ) Massey.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  

In an April 2005 decision, the Board denied the Veteran's low 
back disability and head injury residuals claims.  The Board 
remanded the Veteran's claim of entitlement to service connection 
for a neck disability as well as his claims of entitlement to 
increased ratings for the service-connected right shoulder 
disability, right shoulder scar, right and left knee 
disabilities, and right and left knee scars. 
The Veteran appealed the Board's denial of the low back 
disability and head injury claims to the United States Court of 
Appeals for Veterans Claims (the Court).  In March 2006, the 
Veteran's representative and representatives of the Secretary of 
VA filed a Joint Motion for Remand.  An Order of the Court dated 
March 2006 granted the motion, vacated the Board's April 2005 
decision as to the low back disability and head injury residual 
claims, and remanded the issues to the Board.  In July 2006, the 
Board additionally remanded the Veteran's low back disability and 
head injury residual claims for further development.  The VA 
Appeals Management Center (AMC) continued the previous denials in 
a December 2009 supplemental statement of the case (SSOC).  

In a rating decision dated August 2005, the RO denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  A November 2006 rating decision denied the 
Veteran's claims of entitlement to service connection for 
glaucoma, tuberculosis, and prostate disability.  The Veteran 
disagreed with these denials and perfected his appeal as to all 
four claims in a July 2007 substantive appeal.  

In September 2008, the RO denied the Veteran's claim for 
additional compensation allowance for dependent child.  The 
Veteran perfected his appeal as to this issue in January 2010.

In a December 2009 rating decision, the RO increased the rating 
assigned to the service-connected right shoulder disability to 20 
percent.  The decision also increased the service-connected right 
and left knee disabilities to 10 percent each.  The Veteran has 
not expressed satisfaction with the increased disability ratings; 
said issues thus remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In November 2010, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
AVLJ Barnard.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  As the Veteran had two 
Board hearings which were not conducted by the same VLJ, a panel 
decision is necessary.  See 38 C.F.R. § 20.707 (2010).

The issues of entitlement to service connection for neck 
disability, hepatitis C, glaucoma, and prostate disability, and 
additional compensation allowance for dependent child as well as 
entitlement to an increased disability rating for right shoulder 
disability and right shoulder scars are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC, in Washington, DC.  The Veteran will be notified if further 
action on his part is required.

Issue not currently on appeal

The issue of entitlement to service connection for headaches was 
remanded in the April 2005 Board decision.  In a December 2009 
rating decision, the RO granted service connection for headaches 
and assigned a 10 percent rating.  To the Board's knowledge, the 
Veteran has not disagreed with that decision.  That matter has 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 
(Fed. Cir. 1997) [where an appealed claim for service connection 
is granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed low back disability and his military service.

2.  The competent medical evidence of record does not support a 
finding that the Veteran is currently diagnosed with residuals of 
a head injury.

3.  The competent medical evidence of record does not support a 
finding that the Veteran is currently diagnosed with 
tuberculosis.

4.  The Veteran's service-connected right knee disability is 
manifested by X-ray evidence of arthritis, pain, and minimal 
limitation of motion.

5.  The Veteran's service-connected scars of the right knee 
measure 1 1/2 cm. by 1 cm., 2 cm. by 1/2 cm., and 1 cm. by 1 cm.  The 
scars are manifested by minimal functional loss due to stiffness; 
there is no objective evidence of scars that were painful on 
examination.

6.  The Veteran's service-connected left knee disability is 
manifested by X-ray evidence of arthritis, pain, and minimal 
limitation of motion.

7.  The Veteran's service-connected scars of the left knee 
measure 5 cm. by 2 cm. and 2 1/2 cm. by 1 cm.  The scars are 
manifested by minimal functional loss due to stiffness; there is 
no objective evidence of scars that were painful on examination.

8.  The evidence does not show that the Veteran's bilateral knee 
disabilities and bilateral knee scars are so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Residuals of a head injury were not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. § 3.303.

3.  Tuberculosis was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).

4.   The criteria for a disability rating in excess of 10 percent 
for the service-connected right knee disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

5.  The criteria for a compensable disability rating for scars of 
the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7805.

6.  The criteria for a disability rating in excess of 10 percent 
for the service-connected left knee disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

7.  The criteria for a compensable disability rating for scars of 
the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7805.

8.  The criteria for referral for increased disability ratings 
for the Veteran's service-connected bilateral knee disabilities 
and bilateral knee scars on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for low back 
disability, residuals of a head injury, and tuberculosis.  
Additionally, the Veteran has asserted entitlement to increased 
disability ratings for service-connected bilateral knee 
disabilities and bilateral knee scars.  As indicated above, the 
Veteran's claims of entitlement to service connection for neck 
disability, hepatitis C, glaucoma, and prostate disability and 
additional compensation allowance for dependent child will be 
addressed in the Remand section below.  The Veteran's claims of 
entitlement to increased ratings for the service-connected right 
shoulder disability and right shoulder scars will also be 
addressed in the Remand section.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.



Stegall concerns

The Board has thoroughly reviewed the claims folder including the 
April 2005 and July 2006 remand instructions.  The Board notes 
that the Veteran has been afforded VA examinations as to the 
pending claims.  Furthermore, the requisite VA medical center 
treatment records and Cook County Hospital treatment records have 
been associated with the claims folder, to the extent possible.  
Further, as indicated above, a SSOC was issued in December 2009.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied as to the other issues currently on appeal.  The 
Veteran was informed of the evidentiary requirements for service 
connection in letters dated August 2002, February 2003, and 
August 2006.  Although the aforementioned VCAA letters did not 
specifically include any information pertaining to the evidence 
necessary to substantiate claims for higher ratings, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
VAOPGCPREC 8-2003.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the August 2002, February 
2003, and August 2006 VCAA letters.  Specifically, the letters 
stated that VA would assist the Veteran in obtaining relevant 
records such as all records held by Federal agencies to include 
service treatment records or other military records, and medical 
records from VA hospitals.  With respect to private treatment 
records, the letters informed the Veteran that VA would request 
such records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letters also notified the Veteran that he would 
be afforded a VA examination if necessary to make a decision on 
his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in VCAA letters 
dated March 2006 and August 2006, which detailed the evidence 
considered in determining a disability rating, including "nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining effective 
dates:  when a claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the letters 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Regarding the low back disability, head injury 
residuals, and bilateral knee and scar claims, there is no timing 
problem as to Dingess notice since, as indicated above, the 
Veteran's claims was readjudicated in the December 2009 SSOC, 
following the issuance of the Dingess letters.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board notes that the notice requirements under 38 U.S.C.A. § 
5103 have undergone significant changes during the pendency of 
the Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of the 
effect of his worsening disability on his daily life, nor is VA 
required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores/Wilson v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board 
will proceed.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  The 
evidence of record includes the Veteran's service treatment 
records, the Veteran's service personnel records, the Veteran's 
statements, and VA and private treatment records.  

Additionally, the Veteran was most recently afforded VA 
examinations in December 2009, June 2007, and September 2007 as 
to his claims.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, documented his 
current medical conditions, reviewed pertinent medical research, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) [the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion].  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board further notes that at the November 2010 Board hearing, 
the Veteran testified that his bilateral knee symptomatology had 
not appreciably changed since his most recent VA examination.  
See the November 2010 Board hearing transcript, pg. 19.  
Moreover, there is nothing in the record to suggest that an 
additional VA examination is warranted as to these claims.  
Accordingly, the Board finds that an updated VA examination is 
not necessary for the fair adjudication of the bilateral knee 
disability and bilateral knee scar claims.

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified at two videoconference 
hearings.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for low back 
disability.

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks entitlement to service connection for a low 
back disability, which he asserts he developed during his 
military service.

As noted previously, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) medical nexus between the first two elements.  See Hickson, 
12 Vet. App. at 253.

As to Hickson element (1), current disability, the June 2007 VA 
examiner diagnosed the Veteran with mild lumbar spine strain.  As 
such, Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the service treatment 
records shows that the Veteran was treated for complaints of 
tenderness "over [the] right anterior superior iliac crest."  
Additionally, in the March 1971 service separation examination, 
the Veteran answered "yes" to the query of whether he had 
"back trouble of any kind."  No diagnoses of lumbar spine 
disease were indicated in the service treatment records and the 
Veteran's service separation examination did not document any 
continuing lumbar spine diagnosis.  Further, the record does not 
reflect medical evidence showing any manifestations of 
degenerative disease including arthritis during the one-year 
presumptive period after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).  Indeed, VA treatment records first 
document a post-service complaint of a low back pain in October 
1988, over twenty-five years after the Veteran's release from 
active duty.  Hickson element (2) is therefore not met with 
respect to disease and service connection is not warranted on a 
presumptive basis for arthritis of the lumbar spine.

With respect to in-service injury, as indicated above, service 
treatment records dated in April 1971 documented the Veteran's 
complaints of pain over his right anterior superior iliac crest.  
A "history [of] trauma [to] this region" was noted at that 
time.  The Board also notes that in an April 1971 service 
treatment record, the Veteran reported involvement in a jeep 
accident three years prior; although, there are no complaints of 
back disability in the April 1971 service treatment record.  

Additionally, the Veteran has asserted in-service injury to his 
back as a result of rocket attacks during his combat service in 
the Republic of Vietnam.  See the November 2010 Board hearing 
transcript, pgs. 7-8.  The Board has no reason to disbelieve the 
Veteran's statements, as they are consistent with his combat 
record and the record of his service in Vietnam.  See 38 U.S.C.A. 
§ 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2010).  Accordingly, Hickson element (2) is 
satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record demonstrates that the 
Veteran's currently diagnosed low back disability is not related 
to his military service.  Specifically, the June 2007 VA examiner 
documented the Veteran's reports of in-service injury.  The 
examiner then concluded, "[i]f asked directly if the back 
complaints he is having today are related to a 1971 injury to his 
anterior superior iliac spine, I do not believe so.  I do not 
think that they are related whatsoever."  The VA examiner 
further opined, "I do not see any documentation in his service 
medical records for any of his claimed injuries to have occurred, 
so it is my opinion that his present condition is not at least as 
likely as not related to service.  He has no residuals whatsoever 
and an essentially negative back examination today."

The June 2007 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  The VA examiner noted the Veteran's 
report of in-service injury and development of his current low 
back disability and further indicated that he relied upon the 
Veteran's medical records and his clinical experience in 
rendering his decision.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the June 2007 VA opinion appears to be consistent with 
the Veteran's medical history, which is absent any documented 
complaints of low back problems until October 1988.  
Additionally, the June 2007 VA medical opinion is consistent with 
the findings of the May 2003 VA examiner who concluded that it 
was less likely than not that the Veteran's low back disability 
was related to service.

To the extent that the Veteran or his representative is 
contending that the currently diagnosed low back disability is 
related to the Veteran's military service, the Board notes that 
under certain circumstances lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of 
current disability are supported by the clinical evidence.  
However, at issue in this case is whether there is competent 
evidence linking his current disability to an in-service low back 
injury.  In this regard, there is no indication that the Veteran 
or his representative is competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2010) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran and his representative in 
support of the claim are not competent evidence of a nexus 
between current disability and military service.  Furthermore, 
the Veteran's theory was considered by the June 2007 VA examiner 
and it was not endorsed.

To the extent that the Veteran is contending that he has had a 
low back disability on a continuous basis since service, the 
Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), noted in the law and regulations section above.  In 
Savage v. Gober, 
10 Vet. App. 488 (1997), the Court noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment may 
bear upon the credibility of the Veteran's current assertions of 
a continuity of symptomatology.  While competent to report 
observable symptomatology such as pain, the Veteran is not 
competent to report that his perceived symptoms during service 
and thereafter were manifestations of a chronic disability such 
as a chronic low back disability.  In this regard, the Board 
observes that the Veteran's contention of related symptomatology 
continually since service is contradicted by the findings of the 
June 2007 VA examiner who specifically considered the Veteran's 
contentions in rendering his negative nexus opinion and who has 
the medical expertise to provide a competent opinion on this 
complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disability.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for head injury 
residuals.

3.  Entitlement to service connection for tuberculosis, to 
include as due to herbicide exposure.

These issues involve the application of similar facts to 
identical law and, as such, will be handled together for the sake 
of economy.
Relevant law and regulations

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set forth 
above and will not be repeated here.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

Analysis

The Veteran is seeking entitlement to service connection for 
residuals of a head injury and tuberculosis.  See, e.g., the 
Board hearing transcript dated November 2010.  Contrary to the 
Veteran's assertions, the evidence of record is pertinently 
negative for any such diagnoses.  The Board has thoroughly 
reviewed the medical evidence associated with the Veteran's 
claims folder and finds no such evidence.  

As to the claimed residuals of a head injury, the Veteran was 
examined by VA in May 2003.  At that time, no evidence of trauma 
to the head was found (i.e., there were no detectable scars).  No 
disorders related to any head trauma were diagnosed. The Veteran 
was afforded a VA neurologic examination in September 2006.  At 
that time, the Veteran was diagnosed with post-traumatic headache 
disorder which the examiner found to be a result of a reported 
traumatic head injury during the Veteran's military service.  See 
the September 2006 VA examination report.  The Veteran was 
separately service-connected for post-traumatic headaches in a 
December 2009 rating decision.  Crucially, the September 2006 VA 
examiner did not document any other head injury residuals and no 
such diagnoses are indicated in the Veteran's treatment records.

As to the claimed tuberculosis, the Board recognizes that the 
Veteran's VA treatment records show that the Veteran received a 
positive PPD test.  See, e.g., the VA treatment records dated 
March 2009.  A positive PPD test, however, is not the same thing 
as a medical diagnosis of active tuberculosis; nor is it by 
itself considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of tuberculosis; a 
purified protein derivative examination is used to test for 
exposure to mycobacterium tuberculosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, 
service connection will not be available based solely on a 
showing of a positive PPD skin test.  Crucially, there is no 
indication in the medical records that the Veteran was diagnosed 
with tuberculosis during the appeal period or within three years 
of his separation from service.   See 38 C.F.R. §§ 3.307, 3.309 
(2010).

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See Hickson 
and Rabideau, supra.  

Symptoms such as pain alone are not sufficient to establish the 
existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

In essence, the Veteran's claim rests on his own contentions that 
he suffers from tuberculosis and residuals of a head injury 
(other than headaches).  The Board has considered those 
statements.  In this regard the Board notes that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he has experienced 
certain observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. 
App. 191, 195 (2007) [holding that, "[a]s a layperson, an 
appellant is competent to provide information regarding visible, 
or otherwise observable symptoms of disability]; see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay witnesses may, in some 
circumstances, opine on questions of diagnosis.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) [holding that the 
Board's categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau].  This does not mean, 
however, that lay evidence is necessarily always sufficient to 
identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent and 
does not otherwise require specialized medical training and 
expertise to do so, i.e., the Board must determine whether the 
claimed disability is a type of disability for which a lay person 
is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran has 
tuberculosis or residuals of a head injury (other than headaches) 
is a diagnostic question as to internal, not directly observable 
diseases or injuries, unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) [holding that unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that 
lay witness capable of diagnosing dislocated shoulder]; Barr, 21 
Vet. App. at 308-309 [holding that lay testimony is competent to 
establish the presence of varicose veins]; Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) [holding that lay person competent to 
testify to pain and visible flatness of his feet].  The lay 
statements of the Veteran concerning the presence of tuberculosis 
or residuals of a head injury are therefore not competent in this 
regard.  Rather, such a determination is a medical conclusion 
with requires medical expertise, for which the Veteran is not 
qualified.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims including 
evidence of current tuberculosis and residuals of a head injury.  
However, he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Accordingly, 
Hickson element (1) has not been met, and the claims fail on this 
basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
tuberculosis and residuals of a head injury, as Hickson element 
(1) has not been met.  The benefits sought on appeal are 
accordingly denied.

4.  Entitlement to an increased rating for service-
connected left knee disability, currently evaluated 10 
percent disabling.

5.  Entitlement to an increased rating for service-
connected right knee disability, currently evaluated 10 
percent disabling.

The resolution of the Veteran's left and right knee disabilities 
claims involves the application of identical law to similar 
facts.  The issues will be handled together for the sake of 
economy.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) [holding, "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings"].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  

Assignment of diagnostic codes

The Veteran seeks entitlement to increased ratings for his 
service-connected right and left knee disabilities, which are 
each currently evaluated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 [arthritis-limitation of leg 
motion].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has 
considered whether different rating codes are "more 
appropriate" than those used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).  Because arthritis has been 
identified, the Veteran's bilateral knee disabilities are 
correctly rated under Diagnostic Codes 5010 and 5003 [arthritis], 
with further consideration of Diagnostic Codes 5260 and 5261 
[limitation of leg motion].  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
More specifically, VA General Counsel has concluded that a 
claimant who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257 and that 
evaluation of knee dysfunction under both codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a 
veteran who has both arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be based 
upon additional disability.  See also Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  

The principal manifestations of the Veteran's bilateral knee 
disabilities are limited range of motion and pain.  X-ray 
evidence of record substantiates a diagnosis of degenerative 
arthritis of the Veteran's right and left knees.  Also, as will 
be discussed below, the Veteran complained of knee instability at 
the December 2009 VA examination.  Accordingly, the Board will 
consider the Veteran's knee disabilities separately under 
Diagnostic Code 5257 and Diagnostic Codes 5010-5003-5260-5261.

With respect to other potentially applicable diagnostic codes, 
there is no evidence of ankylosis or malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 do not 
apply in this case.  With respect to Diagnostic Codes 5258 and 
5259, the medical evidence of record does not show that the 
Veteran currently exhibits dislocated semilunar cartilage or 
symptomatic semilunar cartilage removal in either knee.  

Accordingly, the Board finds that Diagnostic Codes 5257 and 5010 
are the most appropriate in this case as they pertain to the 
specific knee disabilities and symptomatology which the Veteran 
currently endorses.

Specific schedular criteria - knee disabilities

 (i.) Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % - severe;

20 % - moderate;

10% - slight.

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2010).  Although the words 
"slight", "moderate", and "severe" are not defined in VA 
regulations, "slight" is generally defined as "small in size, 
degree, or amount"; "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."; and 
"severe" is defined as "extremely intense."  See Webster's New 
World Dictionary, Third College Edition (1988), pgs. 1038, 871, & 
1071.

(ii.) Arthritis

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).  Under Diagnostic Code 5003 
[degenerative arthritis], arthritis of a major joint be rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the purpose of 
rating disabilities due to arthritis, the knee is considered a 
major joint.  See 38 C.F.R. § 4.45 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and extension.  
See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2010).

Analysis

The Veteran generally contends that his bilateral knees 
disabilities are worse than is contemplated by the currently 
assigned disability ratings.

Initial matter - separate rating for knee instability 

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
More specifically, VA General Counsel has concluded that a 
claimant who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257 and that 
evaluation of knee dysfunction under both codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a 
veteran who has both arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be based 
upon additional disability.  See also Degmetich v. Brown, 104 
F.3d 1328, 1331 
(Fed. Cir. 1997).  

The Veteran told the December 2009 VA examiner that his "knees 
give out unpredictably."  However, the medical evidence of 
record documents no clinical evidence of instability of either 
the right or left knee.  Specifically, neither the December 2009 
VA examiner nor the May 2003 VA examiner identified varus or 
valgus laxity in either knee.  

Consistently, VA treatment records are absent any complaint of or 
treatment for instability or giving way.  There is also no 
medical evidence of recurrent subluxation in the bilateral knees.  
The December 2009 VA examination report specifically indicated 
that the Veteran did not use braces.  Moreover, there is no 
documentation in the medical records of the Veteran having fallen 
due to knee instability. 

Based on the lack of any objective evidence of laxity, 
subluxation or instability in either knee, the Board finds that a 
separate disability rating or ratings may not be assigned under 
Diagnostic Code 5257.  The disabilities will be rated based on 
the diagnosed arthritis. 

Schedular rating

The Veteran is currently assigned 10 percent disability ratings 
for arthritis of the right and left knees.  

The Veteran has been afforded two VA examinations to determine 
the extent of his bilateral knee disabilities.  Range of motion 
studies conducted during the December 2009 VA examination showed 
flexion of 115 degrees bilaterally.  This far exceeds limitation 
to 45 degrees required for the assignment of a compensable rating 
under Diagnostic Code 5260.  The May 2003 VA examiner also 
documented close to full range of motion in the bilateral knees, 
with flexion to 135 degrees bilaterally.  There is no evidence 
which indicates a greater limitation of flexion exists.  
Accordingly, increased disability ratings cannot be assigned 
based on Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation is warranted 
for limitation of knee extension to 10 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2010).  The VA examination and 
treatment records consistently demonstrate full extension of the 
bilateral knees, with no impairment noted.  Accordingly, the 
medical evidence demonstrates that the Veteran's bilateral knee 
extension measurements far exceed those required for the 
assignment of a compensable disability rating pursuant Diagnostic 
Code 5261.  
For the reasons set out above, noncompensable evaluations are 
warranted under Diagnostic Codes 5260 and 5261.  

Where x-ray evidence of arthritis is presented, but the loss of 
range of motion is noncompensable, a 10 percent disability rating 
will be assigned.  So it is in this case.  Disability ratings of 
10 percent have therefore been correctly assigned for the right 
and left knee.  

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment caused by 
that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

The Veteran has complained of bilateral knee pain with limited 
mobility, fatigability, and lack of endurance.  See, e.g., the 
November 2010 Board hearing transcript; see also VA examination 
report dated December 2009.  However, the competent medical 
evidence of record does not indicate that the Veteran's current 
symptomatology warrants the assignment of additional ratings.  
Specifically, the December 2009 VA examiner indicated that the 
Veteran complained of pain on motion in both knees, but was able 
to achieve flexion of 115 degrees bilaterally.  Thus, the pain 
does not appear to be productive of increased disability ratings.  

Crucially, after noting the Veteran's complaints, the December 
2009 VA examiner specifically indicated that "active and passive 
range[s] of motion are not affected by repetition."  He 
additionally stated that "[t]he ranges of motion during passive, 
active, and three repetitive motions are the same.  There is no 
loss of joint function with use due to pain, weakness, 
fatigability, incoordination, or flare-ups."  He further 
indicated that "[t]here are no incapacitating episodes or 
radiation of pain, and no neurologic findings or effect on the 
usual occupation or daily activities.  No neoplasms, subluxation, 
instability, bladder or bowel complaints."

Thus, the only DeLuca factor present is some pain on motion, 
which is not however productive of functional loss.  The Board 
therefore finds that the assignment of additional disability 
based on DeLuca factors is not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, supra.

As was discussed above, the competent medical evidence does not 
demonstrate that the Veteran's symptomatology warrants separate 
disability ratings under Diagnostic Code 5257 based upon 
instability.  

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and extension.  
See VAOPGCPREC 9-2004.  Separate ratings for flexion and 
extension are not warranted with respect to either knee pursuant 
to Diagnostic Codes 5260 and 5261.  As has been discussed above, 
no range of motion is compensable under either diagnostic code.  

6.  Entitlement to an increased rating for service-
connected scars of the left knee, currently evaluated 
noncompensable

7.  Entitlement to an increased rating for service-
connected scars of the right knee, currently evaluated 
noncompensable.

The resolution of the Veteran's left and right knee disabilities 
claims involves the application of identical law to similar 
facts.  The issues will be handled together for the sake of 
economy.





Relevant law and regulations

Schedular criteria

The Veteran's claim was received by VA in March 2002.  During the 
pendency of the Veteran's claim, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
disorders of the skin, effective August 30, 2002.  See 67 Fed. 
Red. 49590-49599 (July 31, 2002).

The Court has held in the past that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do otherwise 
and the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The "Karnas" rule has, however, since been limited 
to some degree by a decision of the United States Court of 
Appeals for the Federal Circuit as well as legal precedent of 
VA's General Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) and VAOPGCPREC 7- 03.  Now, the revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 
3-2000.

In any event, with regard to Diagnostic Code 7804 the revisions 
were not substantive.  Prior to August 30, 2002, a 10 percent 
rating was awarded for superficial scars that were tender and 
painful on objective demonstration.  As of August 30, 2002, a 10 
percent rating can be awarded for superficial scars that were 
painful on examination, with a superficial scar defined as one 
not associated with underlying soft tissue damage.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's scars are currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 [scars, other].  This diagnostic code 
directs that scars be rated based on the limitation of function 
of the affected part.  However, the Board will also consider the 
application of Diagnostic Codes 7802 or 7803.

The December 2009 VA examiner specifically noted that the 
Veteran's scars were superficial, non-adherent to the underlying 
tissues and non-tender.  The examiner did not report evidence of 
skin breakdown, infection, edema or keloid formation.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is specifically 
defined by Diagnostic Code 7803 as one "where, for any reason, 
there is frequent loss of covering of skin over the scar."  The 
medical evidence demonstrates that the Veteran's bilateral knee 
scars are superficial.  Specifically, the December 2009 examiner 
indicated that the Veteran's knee scars "do not subtend tissue 
damage" and "are freely moveable."  However, there is no 
indication that the scars are unstable.  The Veteran did not 
complain of any such symptoms and no loss of skin covering of the 
scars is demonstrated by the medical evidence.  As such, the 
scars are not unstable and thus Diagnostic Code 7803 is not for 
application in this case.

Diagnostic Code 7802 rates scars "other than on the head, face, 
or neck that are superficial and that do not cause limitation of 
motion."  The medical evidence indicates that the Veteran's scars 
appear to be superficial in nature and are not located on the 
head, face, or neck.  They also do not appear to cause any 
limitation of motion. Therefore, Diagnostic Code 7802 is 
potentially applicable to the instant case.

To achieve a compensable evaluation under Diagnostic Code 7802, 
however, the total area of the Veteran's scars would have to be 
at least 929 square centimeters. The scar measurements reported 
during the December 2009 VA examination fall far below this 
minimum area.  Specifically, the Veteran's right knee has three 
scars which measure 1 1/2 cm. by 1 cm., 2 cm. by 1/2 cm., and 1 cm. 
by 1 cm; the left knee has two scars measuring 5 cm. by 2 cm. and 
2 1/2 cm. by 1 cm.  Accordingly, the combined measurements fall far 
short of the amount required for a compensable rating.  For this 
reason, Diagnostic Code 7802 does not avail the Veteran. 

Accordingly, the Board will proceed to analyze the Veteran's 
claim under Diagnostic Code 7805.

Schedular rating

As noted above, the Veteran's scars are currently evaluated under 
Diagnostic Code 7805, which provides that scars should be rated 
based on limitation of function of the affected part.  Review of 
the medical records reveals that the Veteran's bilateral knee 
scars are unaccompanied by any functional loss.  The December 
2009 VA examiner did not identify any functional loss, and there 
is no such functional loss associated with the scars documented 
anywhere in the medical records.  These findings are consistent 
with those of the May 2003 VA examiner.  A compensable evaluation 
based on functional limitation is therefore not warranted.

In reaching this determination, the Board has considered the 
Veteran's complaints of pain.  However, given the negative 
findings of the VA examiners such symptomatology appears to be 
unrelated to the bilateral knee scars.
In summary, the medical evidence of record does not indicate that 
the Veteran's scars cause limitation of motion or that they 
otherwise are of such severity as to warrant the assignment of 10 
percent or higher ratings under 38 C.F.R. § 4.118.  Accordingly, 
compensable evaluations for the Veteran's bilateral knee scars 
are denied.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes that the Veteran is not currently employed.  See the 
VA examination report dated December 2009.  However, the Veteran 
has not contended, nor does the medical evidence demonstrate that 
he is unable to maintain gainful employment as a result of his 
service-connected bilateral knee disabilities.  

The record does not indicate that the Veteran has received in-
patient treatment due to his knee symptomatology during the 
appeal period.  Additionally, the Board has not identified an 
exceptional or unusual clinical picture as a result of the 
service-connected bilateral knee disabilities.  Nor is there any 
other aspect of either disability which may be characterized as 
exceptional or unusual.

Accordingly, the record does not demonstrate any other reason why 
extraschedular ratings should be assigned.  As there is no factor 
which takes the disabilities outside the usual rating criteria, 
the Board has therefore determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

In short, the evidence does not support the proposition that the 
Veteran's service-connected bilateral knee disabilities present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of extraschedular ratings under 38 
C.F.R. 
§ 3.321(b)(1) (2010).


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for residuals of head injury is 
denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to an increased rating for service-connected right 
knee disability is denied.

Entitlement to an increased rating for service-connected scars of 
the right knee is denied.

Entitlement to an increased rating for service-connected left 
knee disability is denied.

Entitlement to an increased rating for service-connected scars of 
the left knee is denied.



REMAND

After having carefully considered the matter, and for the reasons 
expressed immediately below, the Board finds that the Veteran's 
remaining claims must be remanded for additional evidentiary 
development.  The Board is cognizant of the fact that the 
Veteran's case has been in adjudicative status for several years 
and it has already been remanded in the past.  Consequently, the 
Board wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

8.  Entitlement to service connection for neck disability.

The Veteran has contended that his current neck disability is due 
to his military service.  He has recently contended that he 
alternately contends is due to an in-service jeep accident and a 
rocket attack in Vietnam.  See the November 2010 Board hearing 
transcript, pgs. 5-8.  

As noted previously, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) medical nexus between the first two elements.  See Hickson, 
supra.

As to Hickson element (1), the medical evidence demonstrates that 
the Veteran is currently diagnosed with degenerative disc disease 
of the cervical spine.  See the VA examination report dated 
December 2009.

As to Hickson element (2), the Veteran's service treatment 
records dated April 1971 documented the Veteran's complaints of 
pain in the occiput and nuchal regions, which he attributed to an 
in-service jeep accident three years prior.  Additionally, the 
Veteran has asserted in-service injury to his neck as a result of 
rocket attacks during his combat service in the Republic of 
Vietnam.  See the November 2010 Board hearing transcript, pgs. 7-
8.  The Board has no reason to disbelieve the Veteran's 
statements, as they are consistent with his combat record and the 
record of his service in Vietnam.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304(d) (2010).  Accordingly, Hickson element 
(2) is satisfied.
As to Hickson element (3), the December 2009 VA examiner 
indicated that there was no evidence of a shell fragment wound to 
the cervical spine and further opined that "it is less likely 
than not that the patient's cervical discomfort is related to his 
shell fragment wound which is closer to the shoulder than to the 
neck."  However, none of the medical records currently 
associated with the Veteran's VA claims folder offer an opinion 
as to a possible causal relationship between the Veteran's 
degenerative disc disease of the cervical spine and his in-
service jeep accident, complaints of neck pain, or his report of 
injury during the rocket attack.  

These issues present certain medical questions that cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  Such 
questions concern medical nexus opinions and must be addressed by 
an appropriately qualified VA examiner.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

9.  Entitlement to service connection for hepatitis C, to 
include as due to herbicide exposure.

10.  Entitlement to service connection for glaucoma of the 
right eye, to include as due to herbicide exposure.

11.  Entitlement to service connection for disability of 
the prostate, to include as due to herbicide exposure.

The Veteran has asserted entitlement to service connection for 
hepatitis C as due to in-service blood exposure or herbicide 
exposure.  He has claimed entitlement to service connection for 
prostate disability and glaucoma as secondary to herbicide 
exposure.  See, e.g., the Veteran's claims dated September 2004 
and October 2005.

As to Hickson element (1), the medical evidence shows that the 
Veteran is currently diagnosed with hepatitis C and glaucoma of 
the right eye.  See, e.g., the VA treatment record dated 
September 2004.  As to the claimed prostate disability, the 
medical evidence documents "inflammation in the prostate" and a 
diagnosis of "suspected prostatitis."  See the VA treatment 
record dated June 2003.  However, the record is currently unclear 
as to whether the Veteran currently has a diagnosed prostate 
disability.

Concerning Hickson element (2), in-service disease or injury, it 
is undisputed that the Veteran served in the Republic of Vietnam.  
As such, the Veteran's exposure to herbicides (Agent Orange) is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Moreover, as 
to the Veteran's contention of in-service blood exposure, the 
Board recognizes that the Veteran served under combat conditions 
and does not dispute his contention that he was exposed to the 
blood of fellow soldiers during this service.  

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's claimed glaucoma, prostate disability, and 
his in-service herbicide exposure; and regarding the hepatitis C 
as to in-service herbicide and blood exposure.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that 
where there is evidence of record satisfying the first two 
requirements for service connection but no competent medical 
evidence addressing the third requirement (medical nexus), VA 
must obtain a VA examination and medical nexus opinion.  See also 
38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As such, a VA examination with medical nexus opinion 
must be obtained.

12.  Entitlement to an increased rating for service-
connected right shoulder disability, currently evaluated 
20 percent disabling.

13.  Entitlement to an increased rating for service-
connected scars of right shoulder, currently evaluated 
noncompensable.

The Veteran was afforded a VA examination in December 2009 as to 
his service-connected right shoulder disability and right 
shoulder scar.  Critically, the Veteran recently asserted that 
his right shoulder symptomatology has demonstrably worsened in 
severity since the most recent VA examination.  See, e.g., the 
November 2010 Board hearing transcript, pg. 19.  See Littke v. 
Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in particular 
where it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  The Board has no reason to disbelieve the 
Veteran's testimony and, therefore, finds that an updated VA 
examination is necessary as to the Veteran's right shoulder 
disability and right shoulder scar.

14.  Entitlement to additional compensation allowance for 
dependent child.

A veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for each 
dependent.  The additional allowance is payable from the 
effective date of the rating if proof of dependency is received 
within one year from the date of notification of such rating 
action.  See 38 U.S.C.A. § 5110(f) (West 2002).  The allowance is 
generally discontinued when a child turns 18, or when the child 
turns 23 if he is enrolled in school.  See 38 C.F.R. § 3.503 
(2010).

The Veteran was granted entitlement to service connection for 
PTSD in May 2007 and assigned a 30 percent disability rating, 
effective September 16, 2004.  In a May 2007 letter, the RO 
informed the Veteran of this award and requested that he submit a 
VA Form 21-686c, "Declaration of Status of Dependents."  The 
Veteran submitted the requested VA Form 21-686c in July 2007.  In 
March 2008, he submitted a VA Form 21-674, "Request for Approval 
of School Attendance" as to his son, D., indicating that D. was 
enrolled in school from August 2001 to August 2008.  

The Veteran essentially argues that because his son was enrolled 
in an educational program and under 23 at the time the 30 percent 
evaluation was established for his PTSD, he is entitled to 
additional compensation.  See, e.g., the November 2010 Board 
hearing transcript.

Critically, the record does not contain the Veteran's son's birth 
certificate and there has been demonstrable inconsistency in the 
Veteran's reporting of his son's birth date.  For example, in the 
July 2007 VA Form 21-686c, the Veteran reported his son's 
birthday occurring in April 1982 and, in the March 2002 service 
connection claim, the Veteran reported his son's birthday as 
occurring in April 1981.  The Board also notes that in a January 
1986 VA Form 22-1990, "Veteran's Application for Education 
Benefits," the Veteran reported his son's birthday as April 1983 
and, in an August 1992 VA Form 22-1990, he reported his son's 
birthday as March 1982.  Accordingly, the birth certificate of 
the Veteran's son, D., must be obtained and associated with the 
VA claims folder.

The Board further notes that the Veteran has not submitted 
evidence, aside from the VA Form 21-674, of his son's enrollment 
in the educational program.  Accordingly, proof of enrollment in 
the claimed educational program, complete with verified course 
hours, should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.	VBA should attempt to contact the Veteran 
and request that he submit the birth 
certificate of his son, D., as well as 
proof of D.'s enrollment at the 
educational institution identified in his 
claim, complete with verified credit 
hours.  The Veteran should also be asked 
to identify any outstanding medical 
examination and treatment records 
pertaining to his claims.  All efforts to 
contact the Veteran should be 
memorialized.  VBA should take appropriate 
steps to secure any outstanding VA 
treatment records and any records 
identified by the Veteran and associate 
them with the Veteran's VA claims folder.  
If any identified records are determined 
to be unavailable, such should be noted in 
the VA claims folder.

2.	VBA should subsequently schedule the 
Veteran to be examined by a physician with 
appropriate expertise for the purpose of 
determining the existence, nature, and 
etiology of the Veteran's claimed prostate 
disability.  The Veteran's VA claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
The examiner should either diagnose or 
rule out a current prostate disability.  
The examiner should specifically address 
the June 2003 description of 
"inflammation of the prostate" and the 
suspected prostatitis diagnosis.  Any 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  
If a prostate disability is diagnosed, the 
examiner should then render an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not (e.g. a 
50/50 probability) that the Veteran's 
prostate disability is related to the 
Veteran's military service, to include 
herbicide exposure while in the Republic 
of Vietnam.

3.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to:  
(1) whether it is at least as likely as 
not that the Veteran's currently diagnosed 
hepatitis C is related to his presumed in-
service exposure to blood under combat 
conditions; and (2) whether it is as 
likely as not that the current diagnosis 
is related to presumed exposure to 
herbicides in Vietnam.  The opinion should 
be associated with the Veteran's VA claims 
folder.
4.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to:  
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
glaucoma of the right eye is related to 
his active military service to include his 
presumed exposure to herbicides in 
Vietnam.  The opinion should be associated 
with the Veteran's VA claims folder.

5.	The Veteran should be afforded a VA 
examination in order to determine the 
nature and extent of his service-connected 
right shoulder disability and right 
shoulder scar.  The examiner should 
specifically identify (1) range of motion 
of the Veteran's right shoulder including 
motion accompanied by pain in degrees; and 
(2) functional impairment, including upon 
repetitive testing, due to pain, 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also specifically diagnose or rule 
out any nerve damage/neurological 
disabilities in the right arm.  If the VA 
examiner diagnoses any such nerve 
damage/neurological disability, he/she 
should indicate, with supporting 
rationale, whether the diagnosed nerve 
damage/neurological disability is at least 
as likely as not (50/50 probability) due 
to the service-connected right shoulder 
disability.  If diagnostic testing such as 
X-ray or EMG is determined to be necessary 
by the VA examiner, such should be 
accomplished prior to the rendering of any 
diagnosis.  A report of the examination 
should be prepared and associated with the 
Veteran's VA claims folder.

6.	 The Veteran must be advised of the 
importance of reporting to the scheduled 
VA examinations and of the possible 
adverse consequences, to include the 
denial of his claims, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

7.	Following any further development that VBA 
deems necessary, the Veteran's claim 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 










(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




________________________	________________________
L. M. BARNARD						DOUGLAS E. MASSEY
Acting Veterans Law Judge				Acting Veterans Law 
Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals




_______________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


